Exhibit 10.14


SCHEDULE OF OFFICERSSUPPLEMENTAL
EXECUTIVE RETIREMENT AGREEMENT

        The Supplemental Executive Retirement Agreement entered into by officers
of Mestek, Inc. and the Company are identical in all respects, except for the
name of the officer and the date of execution.

        Set forth below is the identity of each officer of Mestek, Inc. and the
date upon which the above Supplemental Executive Retirement Agreement was
executed by such offices.

Director and/or Officer Year of Execution R. Bruce Dewey 1997 William S.
Rafferty 1997 Stephen M. Shea 1997 J. Nicholas Filler 2002 John Kaddaras 1997
James A. Burk 1997 Richard L. Riggs 2001 Lawrence Desmarais 2001